                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     DARONTA TYRONE LEWIS,                          Case No. 20-cv-02164-WHO (PR)

                                  12
                                                         Plaintiff,
Northern District of California




                                                                                        ORDER TO SHOW CAUSE WHY
 United States District Court




                                  13
                                                  v.                                    PAUPER STATUS IS NOT BARRED
                                  14     CONTRA COSTA COUNTY, et al.,

                                  15
                                                         Defendants.

                                  16

                                  17           On August 19, 2020, I referred this case for possible placement with a pro bono
                                  18   attorney and issued a stay of proceedings. Dkt. No. 25. The day before, I had dismissed
                                  19   plaintiff Daronta Lewis’s federal civil rights action under 42 U.S.C. § 1983 after review
                                  20   and granted his status to proceed in forma pauperis (IFP). Dkt. Nos. 24 and 25. The
                                  21   Federal Pro Bono Project has been unable to place this case with pro bono counsel. The
                                  22   stay is lifted.
                                  23           Plaintiff Daronta Lewis may proceed pro se. But I have learned in the interim that
                                  24   he may not be entitled to IFP status under 28 U.S.C. § 1915 because he has brought three
                                  25   or more lawsuits that were frivolous, malicious or failed to state a claim on which relief
                                  26   could be granted. Accordingly, Lewis is ordered to show cause on or before July 6,
                                  27   2021 why 28 U.S.C. § 1915(g) does not bar pauper status.
                                  28
                                   1          A prisoner may not bring a civil action or appeal a civil judgment under 28 U.S.C.
                                   2   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
                                   3   any facility, brought an action or appeal in a court of the United States that was dismissed
                                   4   on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
                                   5   be granted, unless the prisoner is under imminent danger of serious physical injury.”
                                   6   28 U.S.C. § 1915(g). Relying on the statute’s command that “in no event” may such a
                                   7   prisoner proceed, the Ninth Circuit explained that this bar is triggered by a prisoner’s
                                   8   history of filing frivolous litigation rather than by the merits of the current action. See El-
                                   9   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (emphasis in original).
                                  10          Under the law of this circuit, a plaintiff must be afforded an opportunity to persuade
                                  11   the court that section 1915(g) does not bar pauper status for him. See Andrews v. King,
                                  12   398 F.3d 1113, 1120 (9th Cir. 2005). Andrews requires that the prisoner be given notice of
Northern District of California
 United States District Court




                                  13   the potential applicability of section 1915(g), by either the district court or the defendants,
                                  14   but also requires the prisoner to bear the ultimate burden of persuasion that section 1915(g)
                                  15   does not bar pauper status for him. Id. Andrews implicitly allows the court to raise sua
                                  16   sponte the section 1915(g) problem, but requires the court to notify the prisoner of the
                                  17   earlier dismissals it considers to support a section 1915(g) dismissal and allow the prisoner
                                  18   an opportunity to be heard on the matter before dismissing the action. Id. A dismissal
                                  19   under section 1915(g) means that a prisoner cannot proceed with his action as a pauper
                                  20   under section 1915(g), but he still may pursue his claims if he pays the full filing fee at the
                                  21   outset of the action.
                                  22          Lewis has had at least three prior prisoner actions or appeals dismissed by a federal
                                  23   court on the grounds that they are frivolous, malicious, or that they failed to state a claim
                                  24   upon which relief may be granted:
                                  25      (1) Lewis v. Ugwueze (Ugwueze), No. 1:20-cv-00575-DAD-SKO (E.D. Cal. Oct. 5,
                                  26          2020) (complaint dismissed as duplicative by a district judge upon the
                                  27          recommendation of a magistrate judge, after plaintiff admitted he had intentionally
                                  28          filed a duplicative action);
                                                                                      2
                                   1       (2) Lewis v. Allio (Allio), No. 2:18-cv-00196-JAM-CKD (E.D. Cal. Oct. 3, 2018)
                                   2          (complaint dismissed with leave to amend by a magistrate judge1 because plaintiff
                                   3          failed to identify a cognizable claim; suit ultimately dismissed by a district judge for
                                   4          failure to file an amended complaint);
                                   5       (3) Lewis v. Hoagland (Hoagland), No. 2:11-cv-01763-GGH (E.D. Cal. Nov. 18, 2011)
                                   6          (complaint dismissed with leave to amend by a magistrate judge because plaintiff
                                   7          failed to identify any defendant who was personally involved in the alleged
                                   8          wrongful acts; suit ultimately dismissed by a district judge for failure to file an
                                   9          amended complaint);
                                  10       (4) Lewis v. Brown (Brown), No. 2:09-cv-00195-FCD-DAD (E.D. Cal. Oct. 15, 2009)
                                  11          (amended complaint dismissed with leave to amend by a magistrate judge because
                                  12          allegations were prolix, vague, conclusory, and violated Rule 8(a)’s requirement for
Northern District of California
 United States District Court




                                  13          a “short and plain” statement, and on its face the amended complaint was either
                                  14          “frivolous or fail[ed] to state a claim”; suit ultimately dismissed by a district judge
                                  15          after plaintiff failed to file a second amended complaint);
                                  16       (5) Lewis v. Antonen (Antonen), No. 2:08-cv-01764-WBS-KJM (E.D. Cal. Nov. 12,
                                  17          2009) (amended complaint dismissed with leave to amend by a magistrate judge
                                  18          because allegations were prolix, vague, conclusory, and violated Rule 8(a)’s
                                  19          requirement for a “short and plain” statement, and on its face the amended
                                  20          complaint was either “frivolous or fail[ed] to state a claim”; suit ultimately
                                  21          dismissed by a district judge after plaintiff failed to file a second amended
                                  22          complaint); and
                                  23       (6) Lewis v. Neilson (Neilson), No. 2:06-cv-01532-FCD-CMK (E.D. Cal. March 27,
                                  24          2007) (complaint dismissed with leave to amend by a magistrate judge because
                                  25          allegations were prolix, vague, conclusory, and violated Rule 8(a)’s requirement for
                                  26
                                       1
                                  27    That a magistrate judge, rather than a district judge, issued the order is of no moment.
                                       See Hoffmann v. Pulido, 928 F.3d 1147, 1150-51 (9th Cir. 2019) (holding that a dismissal
                                  28   without prejudice by a magistrate judge, issued before the defendant filed a consent to
                                       magistrate jurisdiction, is still a strike under the PLRA.)
                                                                                       3
                                   1          a “short and plain” statement, and on its face the complaint was either “frivolous or
                                   2          fail[ed] to state a claim”; suit ultimately dismissed by a district judge after plaintiff
                                   3          failed to file an amended complaint).
                                   4          Each of these dismissals counts as a strike under the Prison Litigation Reform Act
                                   5   (PLRA). As to Ugwueze, the Ninth Circuit has expressly recognized that a duplicative suit
                                   6   is either frivolous or malicious, and thus the dismissal of such a suit qualifies as a strike
                                   7   under the PLRA. See Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)
                                   8   (recognizing that a duplicative complaint is either frivolous or malicious); LeBlanc v.
                                   9   Asuncion, 699 F. App’x 762 (9th Cir. 2017) (holding that dismissal of duplicative
                                  10   complaint was properly deemed a strike) (citing Cato, 70 F.3d at 1105 n.2). As to Allio,
                                  11   the failure to assert a cognizable claim constitutes a strike, as does the failure to file an
                                  12   amended complaint after an initial complaint was dismissed with leave to amend. See
Northern District of California
 United States District Court




                                  13   Belanus v. Clark, 796 F.3d 1021, 1023 (9th Cir. 2015) (affirming district court’s
                                  14   conclusion that the failure to assert a cognizable claim counted as a strike); Harris v.
                                  15   Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (where complaint is dismissed with leave to
                                  16   amend, and prisoner fails to amend, the dismissal counts as a strike). As to Hoagland, the
                                  17   failure to name a proper defendant constitutes as a strike, as does the failure to file an
                                  18   amended complaint after an initial complaint was dismissed with leave to amend. See
                                  19   O’Neal v. Price, 531 F.3d 1146, 1148, 1156 (9th Cir. 2008) (affirming district court’s
                                  20   determination that dismissal was a strike where, among other things, the court dismissed
                                  21   for failure to name proper defendant); Harris, 863 F.3d at 1143. As to Brown, Antonen,
                                  22   and Neilson, the failure to correct a vague, conclusory, and prolix complaint after having
                                  23   been given leave to do so constitutes a strike, as does the failure to amend a complaint after
                                  24   having been given leave to do so. See Knapp v. Hogan, 738 F.3d 1106, 1108–09 (9th Cir.
                                  25   2013) (“We hold that repeated and knowing violations of Federal Rule of Civil Procedure
                                  26   8(a)’s ‘short and plain statement’ requirement are strikes as ‘fail[ures] to state a claim,’ . . .
                                  27   when the opportunity to correct the pleadings has been afforded and there has been no
                                  28   modification within a reasonable time.”) (citation omitted); Harris, 863 F.3d at 1143.
                                                                                       4
                                   1          In light of these dismissals, and because Lewis does not appear to be under
                                   2   imminent danger of serious physical injury, the Court now orders him to show cause why
                                   3   IFP status should not be denied and the present suit should not be dismissed pursuant to
                                   4   28 U.S.C. § 1915(g).
                                   5          Lewis’s response to this order to show cause is due no later than July 6, 2021. The
                                   6   response must clearly be labeled “RESPONSE TO ORDER TO SHOW CAUSE.” In the
                                   7   alternative to showing cause why this action should not be dismissed, Lewis may avoid
                                   8   dismissal by paying the full filing fee of $400.00 by July 6, 2021.
                                   9          Failure to file a response by July 6, 2021, or failure to pay the full filing fee by that
                                  10   date, will result in the dismissal of this action without prejudice to plaintiff bringing his
                                  11   claims in a new paid complaint.
                                  12          Lewis filed numerous motions while this case was stayed. All pending motions are
Northern District of California
 United States District Court




                                  13   DENIED as moot. The Clerk shall terminate all pending motions. In the event Lewis
                                  14   shows cause that this suit should not be dismissed under § 1915(g), or pays the full filing
                                  15   fee, he will be allowed to file an amended complaint that addresses the deficiencies noted
                                  16   in the Order dismissing his complaint.
                                  17          IT IS SO ORDERED.
                                  18   Dated: May 19, 2021
                                                                                           _________________________
                                  19
                                                                                           WILLIAM H. ORRICK
                                  20                                                       United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
